Title: Pennsylvania and Nonimportation, [5 January 1769]
From: Franklin, Benjamin
To: 


Franklin had just received a memorial from the Philadelphia merchants, dated November 1, 1768, and addressed to the manufacturers and merchants of Great Britain, protesting against the Townshend Acts and threatening the renewal of nonimportation. In order to bring the memorial before the public he wrote the ostensible inquiry that follows. The printer, by what he made to sound like a coincidence, had on hand the means to provide an answer, in the form of the memorial and a covering letter to the British merchants; and he published these in the same issue of the Public Advertiser that carried Franklin’s inquiry.
 
To the Printer of the Public Advertiser.
Sir,
[January 5, 1769]
When we were first informed by your Paper of the proposed Combination in North America to take no more of our Manufactures till the Colonies were restored to their antient Privileges, we understood at the same Time that a Stop was put to that Combination by the Pensylvanians not acceding to it. A Rumour now prevails that it was a Delay only; that they are now likely to agree with the rest; and that ’tis probable the Resolution will become general, the Colonies being universally irritated by our sending Troops to Boston, and by their Behaviour there. If you have received any authentic Advices relating to this Matter, I wish you would communicate them. It may be of Use to the Manufacturers of this Kingdom to know the State of the Case, that they may regulate their Business accordingly; and among others it will oblige Yours &c.
A London Manufacturer.
